Name: 2006/296/EC: Commission Decision of 18 April 2006 amending Annex I to Council Decision 79/542/EEC as regards imports of bovines from Chile (notified under document number C(2006) 1552) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health;  trade;  America
 Date Published: 2006-04-21; 2007-05-08

 21.4.2006 EN Official Journal of the European Union L 108/28 COMMISSION DECISION of 18 April 2006 amending Annex I to Council Decision 79/542/EEC as regards imports of bovines from Chile (notified under document number C(2006) 1552) (Text with EEA relevance) (2006/296/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 3(1) and 7(e) thereof, Whereas: (1) Part 1 of Annex I to Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2), sets out a list of third countries and parts of third countries from which Member States are authorised to import certain live animals. (2) Chile has requested the Community to authorise imports of bovine animals from Chile. (3) The disease situation in Chile is acceptable and, in addition, it is already listed for non-domestic animals other than swine. Chile should therefore be listed for imports of bovines into the Community. (4) Decision 79/542/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex I to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 21 April 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 320, as corrected by OJ L 226, 25.6.2004, p. 128. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2006/259/EC (OJ L 93, 31.3.2006, p. 65). ANNEX ANNEX I (LIVE ANIMALS) Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country (5) Code of territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 BG  Bulgaria BG-0 Whole country  VI BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia distric, Sofia city, Pernik, Kustendil, Blagoevgrad, Sliven, Starazagora, Vratza, Montana and Vidin BOV-X, BOV-Y, RUM, OVI-X, OVI-Y A CA  Canada CA-0 Whole country POR-X IVb IX CA-1 Whole country except the Okanagan Valley region of British Columbia described as follows:  From a point on the Canada/United States border 120 °15 ² longitude, 49 ° latitude  Northerly to a point 119 °35 ² longitude, 50 °30 ² latitude  North-easterly to a point 119 ° longitude, 50 °45 ² latitude  Southerly to a point on the Canada/United States border 118 °15 ² longitude, 49 ° latitude BOV-X, OVI-X, OVI-Y, RUM (2) A CH  Switzerland CH-0 Whole country BOV-X, BOV-Y, OVI-X, OVI-Y, RUM POR-X, POR-Y, SUI B CL  Chile CL-0 Whole country BOV-X, OVI-X, RUM POR-X, SUI B GL  Greenland GL-0 Whole country OVI-X, RUM V HR  Croatia HR-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y IS  Iceland IS-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y I POR-X, POR-Y B MK  The former Yugoslav Republic of Macedonia (4) MK-0 Whole country X NZ  New Zealand NZ-0 Whole country BOV-X, BOV-Y, RUM, POR-X, POR-Y, OVI-X, OVI-Y I PM  St Pierre Miquelon PM-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y, CAM RO  Romania RO-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y V XM  Montenegro (3) XM-0 Whole custom territory (5) X XS  Serbia (3) XS-0 Whole custom territory (5) X Specific Conditions (see footnotes in each certificate): I  : territory where the presence of BSE in native cattle has been assessed as highly unlikely, for the purpose of exporting to the European Community animals certified according to the models of certificate BOV-X and BOV-Y. II  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. III  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVa  : territory recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVb  : territory with approved holdings recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. V  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate OVI-X. VI  : Geographical constraints: VII  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. VIII  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. IX  : territory recognised as having an official Aujeszkys disease-free status for the purposes of exports to the European Community of animals certified according to the model of certificate POR-X. X  : only until 31.12.2006 for transit through the territory of animals for direct slaughter which are consigned from Bulgaria or Romania and destined to a Member States in lorries which have been sealed with a serially numbered seal. The seal number must be entered on the health certificate and the seal must be intact on arrival at the designated border inspection post of entry into the Community and recorded in TRACES. The certificate must be stamped at the exit point of Bulgaria or Romania by the competent veterinary authorities prior to transiting a third country with the following appropriate wording ONLY FOR TRANSIT TO THE EU FROM BULGARIA/ROMANIA (delete country as applicable) VIA THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA/MONTENEGRO/SERBIA (delete country as applicable) . (1) Without prejudice to specific certification requirements provided for by any relevant Community agreement with third countries. (2) Exclusively for live animals other than animals belonging to the cervidae species. (3) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (4) The former Yugoslav Republic of Macedonia; provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. (5) Serbia and Montengegro are Republics with individual customs forming a State Union and therefore are listed separately. Specific Conditions (see footnotes in each certificate): I  : territory where the presence of BSE in native cattle has been assessed as highly unlikely, for the purpose of exporting to the European Community animals certified according to the models of certificate BOV-X and BOV-Y. II  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. III  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVa  : territory recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVb  : territory with approved holdings recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. V  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate OVI-X. VI  : Geographical constraints: VII  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. VIII  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. IX  : territory recognised as having an official Aujeszkys disease-free status for the purposes of exports to the European Community of animals certified according to the model of certificate POR-X. X  : only until 31.12.2006 for transit through the territory of animals for direct slaughter which are consigned from Bulgaria or Romania and destined to a Member States in lorries which have been sealed with a serially numbered seal. The seal number must be entered on the health certificate and the seal must be intact on arrival at the designated border inspection post of entry into the Community and recorded in TRACES. The certificate must be stamped at the exit point of Bulgaria or Romania by the competent veterinary authorities prior to transiting a third country with the following appropriate wording ONLY FOR TRANSIT TO THE EU FROM BULGARIA/ROMANIA (delete country as applicable) VIA THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA/MONTENEGRO/SERBIA (delete country as applicable) .